     Case 2:17-cv-02651-GMN-EJY Document 62 Filed 11/18/19 Page 1 of 6



 1 Samuel Castor (11532)
   Anne-Marie Birk (12330)
 2 SWITCH, LTD.
   7135 South Decatur Blvd.
 3
   Las Vegas, Nevada 89118
 4 Telephone: (702) 444-4111
   sam@switch.com
 5 abirk@switch.com

 6 Mark A. Hutchison (4639)
   Jacob A. Reynolds (10199)
 7
   Piers R. Tueller (14633)
 8 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
 9 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
10 Telephone: (702) 385-2500
   Fax: (702) 385-2086
11
   mhutchison@hutchlegal.com
12 jreynolds@hutchlegal.com
   ptueller@hutchlegal.com
13
   Attorneys for Plaintiff
14

15                             UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
16
   SWITCH, LTD., a Nevada limited liability            CASE NO. 2:17-cv-02651-GMN-EJY
17 company,

18
                           Plaintiff,                  STIPULATED AMENDED
19                                                     DISCOVERY PLAN AND
     vs.                                               SCHEDULING ORDER
20
   STEPHEN FAIRFAX; MTECHNOLOGY; and                   (THIRD REQUEST)
21 DOES 1 through 10; ROE ENTITIES 11 through

22 20, inclusive,

23                         Defendants.

24
            Pursuant to LR IA 6-1 and LR 26-4, counsel for Plaintiff SWITCH, LTD. (“Plaintiff”)
25
     and Defendants STEPHEN FAIRFAX and MTECHNOLOGY (“Defendants”) hereby submit
26
     this Stipulated Amended Discovery Plan and Scheduling Order to extend the current discovery
27
     deadlines.
28

                                                  1
     Case 2:17-cv-02651-GMN-EJY Document 62 Filed 11/18/19 Page 2 of 6



 1
                The parties make this third request for continuance in good faith after resolving the
 2 motions and various filings that have not yet been resolved by the Court. In short, this case

 3 involves substantial trade secrets that both parties would like to protect. No protective order has

 4 been entered which has resulted in extremely limited document production, which further

 5 prevents meaningful depositions and complete expert reports from being prepared and

 6 submitted.

 7              Accordingly, to resolve the discovery impasse the parties are contemporaneously filing a

 8 stipulated protective order which will allow the parties to begin meaningful production of

 9 documents, depositions, and expert work. Given the impending holidays and other demands on

10 counsel, the parties have agreed to the following extension to prevent further delays in the case
   and bring a resolution to the case.
11
           In support of this Stipulation, the parties state as follows:
12
   1.      Discovery Completed to Date
13
            The parties have served written discovery on each other. However, in the responses that
14
   have been served, both parties have objected to many of the requests on the grounds that there is
15
   no protective order in this case.
16
           The parties have attempted over many months and multiple meet and confers to resolve
17
   this issue, including filing a Request for a Pretrial Conference and Submission of Proposed
18
   Protective Order1 and Motion to Extend Deadlines for Disclosure of Experts and Expert
19
   Reports.2 These filings are resolved by the contemporaneous stipulated protective order and this
20 discovery plan, and should therefore be denied as moot.

21              Defendants served an initial expert report, and Plaintiff served a rebuttal expert report.
22 Both were hampered by the lack of document production in this case.

23 2.           Discovery Remaining to be Completed
24              The parties have reached an agreement regarding a stipulated protective order, which
25 will be filed with the Court contemporaneously with this Stipulation.

26              There has been no document production in this case, but the parties have agreed to a

27 date certain to respond to the pending discovery requests once the protective order is entered.

28   1
         (Dkt. No. 48).
     2
         (Dkt. No. 55).
                                                         2
     Case 2:17-cv-02651-GMN-EJY Document 62 Filed 11/18/19 Page 3 of 6



 1
               Depositions of the parties, and experts need to be set, as well as potential site visits.
 2 3.          Reasons why Discovery has not been Completed
 3             Good cause exists to extend the discovery deadlines in this case. Good cause to extend a
 4 discovery deadline exists if it cannot reasonably be met despite the diligence of the party

 5 seeking the extension.”3

 6             It became clear after the first discovery responses in June of 2019 that both parties
 7 would require a protective order to fully engage in discovery. Through July and August 2019,

 8 the parties engaged in several email and telephonic discussions in an attempt to form an

 9 acceptable protective order. Ultimately, Defendants filed their Request for Pretrial Conference

10 and Proposed Protective Order on September 3, 2019, stating that, “given the number of times
   and the length of time that the parties debated this issue, it was clear that it was time for outside
11
   help.”4
12
           The lack of a protective order has caused several issues in this case. It has prevented
13
   both sides from fully engaging in the discovery process, including document production. The
14
   parties cannot depose any potential witnesses without the proper documentation. However, the
15
   parties have reached an agreement regarding a stipulated protective order that will now allow
16
   discovery to proceed in full. The parties do not anticipate requesting any additional extensions
17
   of the discovery period.
18
           The parties hereby stipulate to move the discovery deadlines in this case, including the
19
   deadlines for initial and rebuttal expert disclosures, which have passed.5 Under LR 26-4, “A
20 request made after the expiration of the subject deadline will not be granted unless the movant

21 also demonstrates that the failure to act was the result of excusable neglect.” Though this

22 Stipulation is filed after the expiration of the expert deadlines, the parties have already taken

23 other timely steps to address these deadlines. Defendants submitted an initial expert report.

24 Plaintiff previously filed a Motion to Extend Deadlines for Disclosure of Experts and Expert

25 Reports6 explaining that the lack of a protective order made it impossible for Plaintiff to prepare

26
     3
         Derosa v. Blood Sys., Inc., No. 2:13-CV-0137-JCM-NJK, 2013 WL 3975764, at *1 (D. Nev. Aug. 1, 2013)
27 (internal citations omitted).
     4
       Defendants’ Request for Pretrial Conference and Proposed Protective Order (Dkt. No. 48 at 4).
28   5
       Stipulated Amended Discovery Plan and Scheduling Order (Dkt. No. 45).
     6
       (Dkt. No. 55).
                                                             3
     Case 2:17-cv-02651-GMN-EJY Document 62 Filed 11/18/19 Page 4 of 6



 1
     an initial expert report. Plaintiff was able to submit a rebuttal expert report, though it was
 2 hampered by the lack of document production in this case.

 3 4.           Proposed Schedule for Completing all Remaining Discovery
 4       Scheduled Event                      Current Deadline                     Proposed Deadline
 5       Discovery Cut-Off                    December 9, 20197                    April 30, 2020
 6       Initial Expert Disclosures           October 10, 2019                     June 1, 2020
 7       Rebuttal Expert Disclosures          November 8, 2019                     July 1, 2020
 8       Dispositive Motions                  January 8, 2020                      July 31, 2020
                                                                                   August 31, 2020—this
 9       Pretrial Order                       February 7, 2020
                                                                                   deadline is suspended if a
10
                                                                                   dispositive motion is timely
11
                                                                                   filed
12
                The parties further agree that all discovery requests currently pending must be responded
13
   to by December 20, 2019.
14        It is so stipulated.
15              DATED this ___th day of November, 2019.
16
                HUTCHISON & STEFFEN, PLLC
17
                _/s/ Jacob A. Reynolds___________                    /s/ Ronald D. Green
18              Mark A. Hutchison (4639)                            Ronald D. Green (NV Bar No. 7360)
                Jacob A. Reynolds (10199)                           Alex J. Shepard (NV Bar No. 13582)
19              Piers R. Tueller (14633)
20              HUTCHISON & STEFFEN, PLLC                           RANDAZZA LEGAL GROUP, PLLC
                Peccole Professional Park                           2764 Lake Sahara Drive, Suite 109
21              10080 West Alta Drive, Suite 200                    Las Vegas, NV 89117
                Las Vegas, NV 89145
22
                Samuel Castor (11532)
23              Anne-Marie Birk (12330)
24              SWITCH, LTD.
                7135 South Decatur Blvd.
25              Las Vegas, Nevada 89118

26              Attorneys for Plaintiff                             Attorneys for Defendants
27

28
     7
         “Any stipulation or motion must be made no later than November 18, 2019.” (Dkt. No. 45 at 3).
                                                               4
     Case 2:17-cv-02651-GMN-EJY Document 62 Filed 11/18/19 Page 5 of 6



 1         IT IS HEREBY ORDERED that the scheduling in this case will proceed as follows:

 2         Discovery Cut-Off                          April 30, 2020
 3         Initial Expert Disclosures                 June 1, 2020
 4
           Rebuttal Expert Disclosures                July 1, 2020
 5
           Dispositive Motions                        July 31, 2020
 6
           Pretrial Order                             August 31, 2020—this deadline is
 7
                                                      suspended if a dispositive motion is timely
 8                                                    filed

 9

10         IT IS HEREBY ORDERED that Defendants’ Request for a Pretrial Conference and

11 Submission of Proposed Protective Order (Dkt. No. 48) is DENIED AS MOOT.

12         IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Deadlines for Disclosure
13 of Experts and Expert Reports (Dkt. No. 55) is DENIED AS MOOT.

14

15

16

17

18

19                                           U.S. Magistrate Judge

20

21
                                             Dated:
22

23

24

25

26

27

28

                                                5
     Case 2:17-cv-02651-GMN-EJY Document 62 Filed 11/18/19 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on the 18th day of November, 2019, the foregoing document
 3
     entitled: STIPULATED AMENDED DISCOVERY PLAN AND SCHEDULING ORDER
 4
     (THIRD REQUEST) was served via electronic service through the United States District Court
 5
     for the District of Nevada’s ECF System upon each party in the case who is registered as an
 6
     electronic case filing user with the Clerk.
 7

 8

 9                                                /s/ Suzanne Morehead
                                            An employee of Hutchison & Steffen, PLLC
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     6
